Hon. D. C. Greer        .             Opinion ~5. VAj89 ,’   “,,,,..
       State Highway Engine&
       Texas Highway .Department             Be:~ The authority of the
       Austin,          Texas    .,               Texas Highway Depart-
                                                  ment to impose condi-
                                                  tions in the Issuance
                                                  of special permtts for
                                                  the operation of over-
                                                  weight and .over-8ize
                                                  vehicles and the effect
            I..     .   .
                                                  of a violation of such
                                                  conditions.
                                                  ‘.
      ..DearMr. ,Greer:
                  You have requested an opinion of the Attor-
        nay General aato t~hele ality..ofthe imposition by
        the Highway.Department.o! conditions in the issuance
        of ,specialpermitsauthorizing the operation of super-
        heavy or .over~slza~vehicles.over the highways of this
      ..~           have adviaedus .~that It is the practice of
        State,,.~.You.
-.          Dspartnent.to stamp.on the face ofteach special
       .~the.
        permit which.Ian iazued the .followingor similar condo-
     .-’
       .tions: ~.,          ~.            .,
                        RFull dayli t moaement only, and then
                  &ky when .visibi  lty .is good and highway
                                   ffh
                  shoulders firm...~MO part of Load or equlp-
                  ment.to extend .overcenter of pavement, ex-
                  cept over ,nacrowztructureaor.short narrow
                  sectIons where traffic...shall  be fla ed 300’
                  in front. at&rear..of ..load.  This loa
                                                        3 shall
                  not follow another.ov.er-.#idth  load closer      ”
                  than lOGO..feet. Permit..   +ll become void
                  if any’of. above conditions are not complied
                  with.”
                            You have presented two questions in counec-
       tion with the’;
                     above.facta.. T,hefirst rel+tes 40 the
       authority of the IJepartmentto impose such condltlon8,
       and.the second with the authority.ofthe State to .
       prosecute a permittee who ,violates,anyof the coadi-
Don. D. C, Greer, Page 2    (V-789)


tions which the Department has imposed.
           Section 2.of Article 827a, V.P.C., reads in
 part as fcllowz:
            "It shall be unlawful. .'. for any per-
       son to drive .*.'
                      O O any vehicle or vehicles
      of a-size or weight exceeding the limitations
      stated Sn this Act... O or to transport there-
    .,on any load~or.loadsexceedingthe.dimensions
    _ or weight preScribed in this Act; provided
    ::'
      'theDepartmentp acting directly or through
    ~ its agent or agents designated in each county
       shall have Andyis hereby granted authority to
   .~ grant permitsslimitedto period of ninety (90)
     -days orless for the transportationover State
     ~.highwaysof.such overweight or oversize or
      overlength commoditiesas cannot be reason:
  LU ..ablydismantled.arfor the operation over
.     State highways,of super-heavyand oversize
      equipment for the transportationof such over-.
  - - sizeor overwei~t~~.or.overlan~h   commodities.
.     as-cannot bereasonably.dismantled. . .e
                _
            Article 67Ola,.YdC.Set reads in part aa $01~
1,Si

           Vet. 1. .&hen any person, firm or cor-
_~ _ .porat.ionshall.deziroto operate over a 1
      stats highway super?heavy.or over-size equlp-
    .ment.for thetransportation of such,commodi-
_    :tiea.as cannot-be reasonably dismantled,
      where the.gross weight or weights exceeds
      the limit allowedby law,to be transported
      over a state highway the State Highway Depart-
      ment map upon application,issuea permit
      for tle
            e operation of said equipmentwith
      said commodities,.when said State Highway De-
 .    partment is of the opinion that the same may .,
      be ~operatedwithout material damage to the
      highway.~~0 ." (Emphasisis added throughout.)
           Other sections of Article 67Gla provide for
the designationof agents,by the Highway Department
 for theissuance of such permits, the form of appllca-
.tionto .hemade, and the posting of an indemnity bond
byethe permittee. Section &in prescribingthe form
.of ths.parmit,.specificallyprovides, among other
      things, as follows:
                *id) It shall state any conditions
           upon which.the permit is issued."
                hy the use~of ,theword "may" in the first
      section of~Article6701a the-Legislatureobviously
      intended the.grant of discretionaryauthority to
     -thenHighway Department inthe.issuance of such per-
      mits., Raving this discretionaryauthority, reason-
     .able..co~nditions
                      may be impostid. Furthermore the
      Legislatures fin.
                      prescribingthe form to be used in
      ~issuingsuch a .permit,specificallyprovided for the
      imposition of.condit.ions.initeissuance.
               .The..cond.itions
                               which may ,be imposed must
    _ be,;reas.onable.and
                        bear.+ direct.relationshipto the
    .~safet,y
            .of.the t.ravellingpnblicand permittee-andto
     .t.he,
          physical maintenance~of,the...hi.ghways
                                                to be 'trav-

               Youare therefore advised in answer to
     yo.ur.fi&t question‘that~reasonableconditions may
    _be.imposedin thenissuance of th,osepermit5 author-
    ..ized~
          by-the.above statutes.
                The second question presented relates to
     :the.po'w.er
                .of.the..State
                             to prosecute a permittee for
     .violationaf any condition.whichhas been imposed.
      It .iat.o.be~
                  observed..that.
                                neither~the criminal stat-
.     ute -(Art...827a),
                       nar the civil .statute(Art. 6701a),
    .-~~contain.any..penalty
                          for..the~
                                  violation by a permittee
    ..~.of-any.
             condition.which may be imposed.
                 Article 3, V.P.C.,,is a positive declara-
      tion.by the Legislaturethat,.before an act or omis-
       sion const~itutesa-penal.offense,,:
                                         it-must be made so
      .by.thewrittenlaw .of'theState.. ,WilIiamsv. State,
     ,246 Tex. Cr. Rep.,~430.,176.S. W: (2d1 177 (1943).
                s ~ifany pro.se.cution
     ~.~The~rafore                   is..authorizedfor the
     .~violationof,the conditions imposed it must be under
       the,gene.ralpenal statutes...That-is, unless the per-
      mittee.maybe charged with operating an over-size,
    ...super.-heavy..
                    or over-width~vehicleupon the highway,
       no prosecutionandconviction may,.behad.
               In our opinion, once,~havingbeen granted
     .a special.permit,the.violat.ionof an imposed condi-
     tionwould not have the..sff.ect.
                                    of subjecting the ~per-
        mittee to prosecutionunder,.thegeneral penal stat-
      .~utes. Article~~,3.of
                           the Penal Code prohibits the High-
     .~away.-Departmentfrom providingthat the violation of
       .any conditionimposed shall render the permit void
        Andythereby subject.theho~lder..ta.
                                          prosecutionfor
        operating witho.uta permit...,WilTiamsv. State,supra.
                  You are accordingly advised that inasmuch
       _asthe_,statutedoe.s.notprov,idea penalty for the vi-
    ..,.olationof~a condition imposed in the issuance of
       ~.sucha.permitno prose.cutionmay .be,hadfor the vio-
     ~..lation thereof. However.~..in,
                                    view ,ofthe fact that
       ..the,
            power of~the Department..to.issue.
                                             such permits is
        discret.ionary.,thereremains-a.praspectivemeans of
     .._,
        enforcement.byr.efusingpermits t,o.flagrantviolators
        of..the.condit.ions,
                          imposed, ~.~. :~.

                                   SUMMARY“
                            Y

                     The Texas.~HighwayDepartment may im-
                                conditions in the issuance
                .pose..reasonable
        ..~ ~.,.of special permits.authorisingthe opera-
       ,_ .~..,tian  of over-.sise.,.super-heavy
                                               and'over-
              . width vehicles. ..Art.827a, Sec. 2, V.P.C.;
           .,..A&. 67Gl.a., V..C,S. .But.inasmuchas no pen-
             ...alt.yis.provided.forbyestatute'for the
            .,.violationsof .such.condition.s,no prosecution
.._. ..~        is.autho.rizedagainstthe permittee for a
                violation thereof. Art. 3, V.P.C.

                                    Yours very truly,
                .-              .ATTORNEY GENERAL OF TEXAS


                                'By -         &* -9
       CEC/lg                        Charles E. Crensha#w
                                               Assistant


                                APPROVED:
                                      sew
                            e IRSTASSISTAET ATTORNEY
                 ,..    _   ~.._
                              ,GENERAL